Exhibit 10.1

 
FEDERAL DEPOSIT INSURANCE CORPORATION
 
WASHINGTON, D.C.
 



   
In the Matter of
)
 
)
METRO BANK
)
LEMOYNE, PENNSYLVANIA
) CONSENT ORDER
 
)
 
)  FDIC-10-137b
(INSURED STATE NONMEMBER BANK)
)

 
The Federal Deposit Insurance Corporation ("FDIC") is the appropriate Federal
banking agency for Metro Bank, Lemoyne, Pennsylvania ("Bank"), under 12 U.S.C. §
1813(q).
 
The Bank, by and through its duly elected and acting Board of Directors
("Board"), has executed a STIPULATION AND CONSENT TO THE ISSUANCE OF A CONSENT
ORDER ("Consent Agreement"), dated April 27, 2010 that is accepted by the FDIC.
With the Consent Agreement, the Bank has consented, without admitting or denying
any charges of unsafe or unsound banking practices or violations of law or
regulation relating to weaknesses in (i) compliance with the Bank Secrecy Act,
31 U.S.C. § 5311 et seq., 12 U.S.C. § 1829b and 12 U.S.C. §§ 1951-1959, and its
implementing regulations, 31 C.F.R. Part 103 and 12 C.F.R. Part 353, and 12
U.S.C. § 1818(s) and its implementing regulation, 12 C.F.R. § 326.8
(collectively referred to as "BSA"); (ii) management; (iii) asset quality; and
(iv) earnings, to the issuance of this CONSENT ORDER ("ORDER") by the FDIC.

 
 

--------------------------------------------------------------------------------

 
 
Having determined that the requirements for issuance of an order under 12 U.S.C.
§ 1818(b) have been satisfied, the FDIC hereby orders that:
 
ASSESSMENT OF MANAGEMENT AND STAFF
 
1.     (a)  Within 60 days from the effective date of this ORDER, the Bank shall
engage an independent third party, acceptable to the Regional Director of the
New York Regional Office of the FDIC ("Regional Director") and the Bureau of
Commercial Institutions of Pennsylvania Department of Banking (the "Bureau"),
with the appropriate expertise and qualifications to analyze and assess the
Bank's management and BSA/OFAC1 staffing needs and qualifications and the
independence and performance of the Bank's directors and "Senior Executive
Officers" (as that term is defined in 12 C.F.R. 303.101(b)), as well as the
appropriateness of all current and deferred compensation paid to each director
and Senior Executive Officer in light of each of their respective competence,
responsibilities and performance with a comparison of such compensation to that
of institutions of comparable size and complexity; and, based on the foregoing
analyses and comparisons, to identify an appropriate range of compensation for
each director and Senior Executive Officer. The engagement shall require that
this analysis and assessment be completed and summarized in a written report to
the Board ("Management Report") within 60 days of the third party's engagement,
with a copy simultaneously delivered to the Regional Director and the Bureau. At
a minimum, the Management Report shall:
 
(i)     identify the type and number of Senior Executive Officers and other
officer positions needed to manage and supervise the affairs of the Bank,
detailing any
 
 

--------------------------------------------------------------------------------

1 United States Department of Treasury's Office of Foreign Assets Control
("OFAC"). The regulations promulgated by OFAC, 31 C.F.R. Part 500, as well as
all statutes, regulations, rules and/or guidelines issued or administered by
OFAC are referred to herein as the "OFAC Provisions."

 
Page 2 of 17 

--------------------------------------------------------------------------------

 

 
vacancies and additional needs with appropriate consideration to the size and
complexity of the Bank, and recommend with respect to each such position an
appropriate compensation range, including base salary level and bonus, if any;
 
(ii)  identify the type and number of BSA/OFAC staff positions needed to ensure
the Bank's compliance with BSA and OFAC as well as to implement the newly
established or revised plans, policies, procedures, processes and systems
required by this ORDER, detailing any vacancies, additional needs and/or
re-alignments required with appropriate consideration to the size and complexity
of the Bank, and recommend with respect to each such position an appropriate
compensation range, including base salary level and bonus, if any;
 
(iii)  identify the authorities, responsibilities, and accountabilities
attributable to each position, as well as the appropriateness of the
authorities, responsibilities, and accountabilities, giving due consideration to
the relevant knowledge, skills, abilities, and experience of the incumbent (if
any) and the existing or proposed compensation;
 
(iv)  present a clear and concise description of the relevant knowledge, skills,
abilities, and experience necessary for each position, including delegations of
authority and performance objectives;
 
(v)  evaluate the current and past performance of all existing directors, Senior
Executive Officers and BSA/OFAC staff of the Bank, indicating whether the
individuals are competent, independent and qualified to perform present and
anticipated duties, adhere to the Bank's established plans and policies and
operate the Bank in a safe and sound manner;

 
Page 3 of 17   

--------------------------------------------------------------------------------

 
 
(vi)      recommend a plan to recruit and retain independent and qualified
directors, Senior Executive Officers and BSA/OFAC staff consistent with the
independent third party's analysis and assessment of the Bank's management and
BSA/OFAC staffing needs;
 
(vii)     recommend any reorganization or realignment of Senior Executive
Officers and BSA/OFAC staff consistent with the independent third party's
analysis and assessment of the Bank's management and BSA/OFAC staffing needs;
 
(viii)    recommend any additional training and development needs of the Bank,
as well as a plan to provide such training and development to the appropriate
directors, Senior Executive Officers and staff; and
 
(ix)  recommend procedures to periodically review and update the Management Plan
required by paragraph (c) below and assess the performance of each director,
Senior Executive Officer and BSA/OFAC staff member.
 
(b)      The Bank shall provide a copy of the proposed engagement letter or
contract with the third party to the Regional Director and the Bureau for review
and non­objection.
 
(c)       Within 60 days of receipt of the Management Report, the Bank shall
develop a written plan of action (the "Management Plan") in response to each
recommendation contained in the Management Report and a time frame for
completing each action. The Management Plan and any subsequent modification(s)
thereto shall be submitted to the Regional Director and the Bureau for review
and non-objection.
 
(d)       While this ORDER is in effect, the Bank shall provide written
notification to the Regional Director and the Bureau of the resignations or
terminations of any of its Senior Executive Officers or Board members within
fifteen days of the event. The Bank shall also

 
Page 4 of 17   

--------------------------------------------------------------------------------

 
 
establish procedures to ensure compliance with section 32 of the Federal Deposit
Insurance Act, 12 U.S.C. § 1831i, and Subpart F of Part 303 of the FDIC's Rules
and Regulations, 12 C.F.R. §§ 303.100-103. In addition, the Bank shall provide
written notification to the Regional Director and the Bureau of any proposed new
Senior Executive Officer or Board member at least 30 days prior to the date such
proposed officer or Board member is to begin service; such notification shall
include a description of the background and experience of the proposed officer
or Board member. Such changes will only be effective upon receipt of the
Regional Director's and the Bureau's approval.
 
DESIGNATION OF BSA AND OFAC OFFICER
 
2.    Within 60 days from the effective date of this ORDER, the Bank shall
submit the name, resume and such other information as the Regional Director and
Bureau may request, of a qualified individual or individuals to be responsible
for coordinating and monitoring day-to-day compliance with the BSA ("BSA
Officer") for review and non-objection by the Regional Director and Bureau. This
BSA Officer shall: (i) have sufficient executive authority to monitor and ensure
compliance with the BSA; (ii) be responsible for determining the adequacy of the
Bank's BSA staffing given its size and risk profile (based upon the Risk
Assessment, as hereinafter defined) and for supervising such staff; (iii) report
directly to the Board or the committee established pursuant to paragraph 18 of
this ORDER; (iv) report to the Bank's Audit Committee on a regular basis, not
less than quarterly, with respect to BSA matters; and (v) be responsible for
assuring the proper and timely filing of Suspicious Activity Reports ("SARs"),
Currency Transaction Reports ("CTRs"), Reports of International Transportation
of Currency or Monetary Instruments ("CMIRs"), Reports of Foreign Bank and
Financial Accounts ("FBARs") and any other BSA required reports.

 
Page 5 of 17   

--------------------------------------------------------------------------------

 
 
3.    Within 60 days from the effective date of this ORDER, the Bank shall
submit the name, resume and such other information as the Regional Director and
Bureau may request, of a qualified individual or individuals to be responsible
for coordinating and monitoring day-to-day compliance with the OFAC Provisions
and the oversight of blocked funds ("OFAC Officer") for review and non-objection
by the Regional Director and Bureau. This OFAC Officer shall (i) have sufficient
executive authority to monitor and ensure compliance with the OFAC Provisions;
(ii) report directly to the Board or the committee established pursuant to
paragraph 18 of this ORDER; (iii) report to the Bank's Audit Committee on a
regular basis, not less than quarterly, with respect to OFAC matters; and (iv)
be responsible for assuring the proper and timely filing of, reports of blocked
or rejected transactions with OFAC and any other reports required by the OFAC
Provisions.
 
4.    The designated BSA Officer and the OFAC Officer may be the same qualified
individual or individuals.
 
SYSTEM OF BSA INTERNAL CONTROLS
 
5.    Within 120 days from the effective date of this ORDER, the Bank shall
develop, adopt, and implement a system of internal controls designed to ensure
full compliance with the BSA ("BSA Internal Controls") taking into consideration
its size and risk profile as well as the deficiencies and recommendations
contained in the August 31, 2009 joint Report of Examination issued by the FDIC
and the Bureau utilizing financial data as of June 30, 2009 ("2009 Joint ROE").
At a minimum, such system of BSA Internal Controls shall include policies,
procedures and processes addressing the following areas:
 
(a)   Risk Assessment: The Bank shall conduct an initial and subsequent periodic
risk assessments of the Bank's operations ("Risk Assessment") consistent with
the

 
Page 6 of 17   

--------------------------------------------------------------------------------

 
 
guidance for risk assessments set forth in the Bank Secrecy Act/Anti-Money
Laundering Examination Manual compiled by the Federal Financial Institutions
Examination Council (www.ffiec.gov/bsa aml infobase/default.htm) (the "FFIEC
BSA/AML Manual") and shall establish appropriate written policies, procedures
and processes regarding Risk Assessments.
 
(b)    Customer Identification Program: The Bank shall review and enhance its 12
C.F.R. § 326.8(b) required customer identification program ("CIP") to ensure
that the Bank's CIP is consistent with the guidance for CIPs set forth in the
FFIEC BSA/AML Manual;
 
(c)    Customer Due Diligence: The Bank shall review and enhance its customer
due diligence policies, procedures and processes for new and existing customers
to (i) be consistent with the guidance for customer due diligence ("CDD") set
forth in the FFIEC BSA/AML Manual; (ii) operate in conjunction with its CIP; and
(iii) enable the Bank to predict with relative certainty the types of
transactions in which a customer is likely to engage.
 
(d)    Enhanced Customer Due Diligence: The Bank shall establish enhanced due
diligence policies, procedures and processes to identify, understand and monitor
new and existing high-risk customers to (i) be consistent with the guidance for
enhanced customer due diligence ("EDD") set forth in the FFIEC BSA/AML Manual;
and (ii) operate in conjunction with its CIP and customer due diligence
policies, procedures and processes.
 
(e)     Account/Transaction Monitoring and Reporting: The Bank shall, taking
into account its size and risk profile (based upon the Risk Assessment), review
and enhance its policies, procedures, processes and systems (i) to monitor and
aggregate currency activity, funds transfers, and monetary instrument sales;
(ii) detect suspicious activity being conducted within or through the Bank; and
(iii) ensure the timely, accurate and complete filing of

 
Page 7 of 17   

--------------------------------------------------------------------------------

 
 
SARs, CTRs, CMIRs, FBARs and any other similar or related reports required by
law or regulation. These policies, procedures, processes and systems should
operate in conjunction with each other and be consistent with the guidance for
account/transaction monitoring and reporting set forth in the FFIEC BSA/AML
Manual.
 
(f)    Information Sharing: The Bank shall review and enhance its policies,
procedures and processes for implementing the requirements of section 314 of the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001 ("Section 314") as implemented by
sections 103.100 and 103.110 of Title 31 of the Code of Federal Regulations, 31
C.F.R. §§ 103.100 and 103.110, to ensure the Bank's compliance with these
provisions in a manner consistent with the guidance for information sharing set
forth in the FFIEC BSA/AML Manual and the guidelines established by the
Financial Crimes Enforcement Network, FinCEN, pertaining to Section 314.
 
(g)   Funds Transfers: The Bank shall review and enhance its policies,
procedures and processes with respect to recordkeeping requirements for funds
transfers, including, but not limited to, the requirements for complete
information on beneficiaries and originators established by section 103.33 of
Title 31 of the Code of Federal Regulations, 31 C.F.R. § 103.33, to ensure the
Bank's compliance with these requirements in a manner consistent with the
guidance for funds transfers recordkeeping set forth in the FFIEC BSA/AML
Manual.
 
SYSTEM OF OFAC INTERNAL CONTROLS
 
6.    Within 120 days of the effective date of this ORDER, the Bank shall
develop, adopt, and implement a system of internal controls designed to ensure
full compliance with the OFAC Provisions taking into consideration the
deficiencies and recommendations contained in

 
Page 8 of 17   

--------------------------------------------------------------------------------

 
 
the 2009 Joint ROE and in a manner consistent with the guidance for OFAC
compliance in the FFIEC BSA/AML Manual.
 
INDEPENDENT TESTING
 
7.    (a)    Within 180 days from the effective date of this ORDER, and at least
annually thereafter, the Bank shall provide for annual independent testing for
compliance with the BSA and its implementing rules and regulations to be
conducted by either a qualified outside party with the requisite ability to
perform such testing and analysis, or Bank personnel independent of the BSA
function with the requisite ability to perform such testing and analysis. The
independent testing shall, at a minimum:
 
(i) test internal procedures for monitoring compliance with the BSA including
interviews of employees who handle cash transactions and their supervisors;
 
(ii) sample large currency transactions followed by a review of CTR filings;
 
(iii) test the validity and reasonableness of the customer exemptions granted by
the Bank;
 
(iv) test procedures for identifying suspicious transactions and the filing of
SARs along with a review of the reports used by management to identify unusual
or suspicious activities;
 
(v) review documentation on a statistically significant number of transactions
that management initially identified as unusual or suspicious, but, after
research, determined that SAR filings were not warranted;
 
(vi) test procedures and information systems to review compliance with the OFAC
Provisions;

 
Page 9 of 17   

--------------------------------------------------------------------------------

 
 
(vii) test CIP implementation;
 
(viii) test the adequacy of the CDD and EDD programs to ensure that high-risk
accounts are identified and monitored;
 
(ix) test the integrity and accuracy of management information systems used in
the BSA compliance program and determine whether the reports generated provide
necessary information for adequate BSA monitoring and capture the universe of
transactions for that reporting area;
 
(x) test the recordkeeping system for compliance with the BSA; and
 
(xi) document the scope of the testing procedures performed and findings.
 
(b)The results of each independent test, as well as any apparent exceptions
noted during the testing, shall be presented to the Board. The Board shall
record the steps taken to correct any exceptions noted, address any
recommendations made during each independent test, and record its actions in the
minutes of the Board meetings.
 
TRAINING
 
8. Beginning on the effective date of the ORDER, the Bank shall take all steps
necessary, consistent with sound banking practices, to ensure that all
appropriate personnel are aware of, and can comply with, the requirements of the
BSA and the OFAC Provisions applicable to the individual's specific
responsibilities to assure the Bank's compliance with the BSA and the OFAC
Provisions.
 
9. Within 120 days from the effective date of this ORDER, the Bank shall
develop, adopt and implement effective training programs designed for the Board,
management and staff and their specific compliance responsibilities on all
relevant aspects of laws, regulations, and

 
Page 10 of 17   

--------------------------------------------------------------------------------

 

 
Bank policies, procedures and processes relating to the BSA and the OFAC
Provisions ("Training Program"). This Training Program shall ensure that all
appropriate personnel are aware of, and can comply with, the requirements of
both the BSA and the OFAC Provisions on an ongoing basis. The Training Program
shall, at a minimum, include:
 
(a) an overview of the BSA and the OFAC Provisions for new staff along with
specific training designed for their specific duties and responsibilities upon
hiring.
 
(b) training on the Bank's BSA and OFAC policies, procedures and processes along
with new rules and requirements as they arise for appropriate personnel designed
to address their specific duties and responsibilities.
 
(c) a requirement that the Bank fully document the training of each employee
with respect to both the BSA and OFAC policies, procedures and processes,
including the designated BSA and OFAC Compliance Officer(s).
 
(d) a requirement that training in these areas be conducted no less frequently
than annually.
 
AUDIT POLICY
 
10.    Within 180 days from the effective date of this ORDER, the Bank shall
amend its policies, procedures, and processes with regard to both internal and
external audits so that the Bank periodically reviews compliance with both the
BSA and the OFAC Provisions as part of its routine auditing. As long as this
ORDER shall remain in effect, the Bank's internal and external audits shall
include a review of these areas, with significant exceptions reported directly
to the Bank's Audit Committee and the Board.

 
Page 11 of 17   

--------------------------------------------------------------------------------

 
 
11. Beginning on the effective date of this ORDER, the Bank shall provide
periodic reports to the Audit Committee of the Board setting forth any law
enforcement inquiry or subpoena that relates in any way to the BSA or the OFAC
Provisions and any action taken or response provided with respect to such
inquiry or subpoena.
 
THIRD PARTY LOOK BACK REVIEW
 
12. (a)   Within 30 days from the effective date of this ORDER, the Bank shall
engage a qualified independent firm ("Consultant") acceptable to the Regional
Director and the Bureau to conduct a review of (i) account and transaction
activity for the time period beginning June 15, 2009 through the effective date
of this ORDER to determine whether suspicious activity involving any accounts of
or transactions within or through the Bank was properly identified and reported
in accordance with the applicable suspicious activity reporting requirements;
and (ii) all cash transactions for the time period beginning November 7, 2008
through the effective date of this ORDER to determine if all reportable
transactions were identified and Currency Transactions Reports appropriately
filed ("Look Back Review").
 
  (b) Within 10 days of the engagement of the Consultant, but prior to the
commencement of the Look Back Review, the Bank shall submit the Consultant's
engagement letter to Regional Director and Bureau for their non-objection to the
scope, methodology and timing of the Look Back Review.
 
  (c) Upon completion of the Look Back Review, the Consultant shall provide a
copy of the report detailing its findings to the Regional Director and Bureau at
the same time the report is provided to the Bank.

 
Page 12 of 17   

--------------------------------------------------------------------------------

 

 
(d) Within 30 days of its receipt of the Look Back Review report, the Bank shall
ensure that all matters or transactions required to be reported, that have not
previously been reported, are reported in accordance with applicable laws and
regulations.
 
CORRECTION AND PREVENTION
 
13.  The Bank shall take all steps necessary, consistent with other provisions
of this ORDER and sound banking practices, to correct and prevent the unsafe or
unsound banking practices and violations of law or regulation identified in the
2009 Joint ROE, address each deficiency identified in the 2009 Joint ROE and
ensure the Bank is operated with adequate management supervision and Board
oversight to prevent any future unsafe or unsound banking practices and
violations of law and/or regulation.
 
THIRD PARTY REVIEW
 
14.  (a)  Within 210 days of the effective date of this ORDER, an independent
third party, engaged by the Bank, shall begin a comprehensive review ("Review")
of the actions taken by the Bank in connection with paragraphs 2 through 11 of
this ORDER and the Bank's compliance with the BSA and the OFAC Provisions. At a
minimum, this Review shall include the effectiveness of the policies, procedures
and processes adopted by the Bank pursuant to this ORDER and their
implementation. The independent third party shall prepare and submit a written
report of its findings (the "Review Report") to the Board, the Regional Director
and the Bureau within 30 days of the completion of the Review.
 
  (b) Within 45 days of receipt of the Review Report, the Bank shall
appropriately amend its policies, procedures and processes and take other
actions as necessary to implement any recommendations made in the Review Report
and address any concerns or deficiencies noted in the Review Report.

 
Page 13 of 17   

--------------------------------------------------------------------------------

 
 
(c) Within 60 days of receipt of the Review Report, the Bank shall provide a
written response to the Review Report to the Regional Director and Bureau
outlining the steps it has taken to implement the recommendations made in the
Review Report and to address any concerns or deficiencies noted in the Review
Report. If the Bank fails to implement any of the Review Report's
recommendations or address any concerns or deficiencies noted in the Review
Report, it shall provide a comprehensive explanation of its rationale for not
doing so in its response to the Regional Director and Bureau.
 
EARNINGS
 
15. Within 60 days from the effective date of this ORDER, the Bank shall submit
to the Regional Director and the Bureau for review and comment a written profit
plan and a realistic, comprehensive budget for all categories of income and
expense for the calendar year 2010. This plan shall (i) contain formal goals and
strategies; (ii) be consistent with safe and sound banking practices; (iii)
reduce discretionary expenses; (iv) improve the Bank's overall earnings; and
(iv) contain a description of the operating assumptions that form the basis for
major projected income and expense components.
 
REDUCTION OF CLASSIFIED ASSETS
 
16. Within 60 days from the effective date of this ORDER, the Bank shall:
 
(a)  formulate and submit a detailed written plan to the Regional Director and
the Bureau to reduce (collect, charge-off, or improve the quality of an asset so
as to warrant its removal from adverse classification by the FDIC or the Bureau)
the Bank's risk exposure from each asset in excess of $1,000,000 classified
"Substandard" or "Doubtful" in the 2009 ROE. In developing this plan, the Bank
shall, at a minimum, review, analyze, and document the borrower's financial
position, including source of repayment, repayment ability, and alternative

 
Page 14 of 17   

--------------------------------------------------------------------------------

 
 
repayment sources, as well as the value and accessibility of any pledged or
assigned collateral, and any possible actions to improve the Bank's collateral
position for each loan covered by the plan.
 
(b)analyze the level, risk and quality of the Bank's portfolio of classified
private label mortgage-backed securities and then formulate and submit a
detailed written plan to the Regional Director and Bureau for review and comment
to orderly reduce the risk this portfolio poses to the Bank.
 
SHAREHOLDERS
 
17.  Following the effective date of this ORDER, the Bank shall send the ORDER
or otherwise furnish a description of the ORDER to its parent holding company in
conjunction with the Bank's next communication with such parent holding company.
The description shall fully describe the ORDER in all material respects.
 
COMPLIANCE COMMITTEE
 
18.  Within 30 days from the effective date of this ORDER, the Board shall
appoint a committee ("Compliance Committee") composed of at least three
directors who are not now, and have never been, involved in the daily operations
of the Bank, and whose composition is acceptable to the Regional Director and
the Bureau, to monitor the Bank's compliance with this ORDER. Within 30 days
from the effective date of this ORDER, and at monthly intervals thereafter, such
Compliance Committee shall prepare and present to the Board a written report of
its findings, detailing the form, content, and manner of any action taken to
ensure compliance with this ORDER and the results thereof, and any
recommendations with respect to such compliance. Such progress reports shall be
included in the minutes of the Board meetings.

 
Page 15 of 17     

--------------------------------------------------------------------------------

 
 
Nothing contained herein shall diminish the responsibility of the entire Board
to ensure compliance with the provisions of this ORDER.
 
PROGRESS REPORTS
 
19.  By the 30th day after the end of the calendar quarter following the
effective date of this ORDER, and by the 15th day after the end of every
calendar quarter thereafter, the Bank shall furnish written progress reports to
the Regional Director and the Bureau detailing the form, content, and manner of
any actions taken to secure compliance with this ORDER, and the results thereof.
 
OTHER ACTIONS
 
20.  It is expressly and clearly understood that if, at any time, the Regional
Director or the Bureau shall deem it appropriate in fulfilling the
responsibilities placed upon him or her under applicable law to undertake any
further action affecting the Bank, nothing in this ORDER shall in any way
inhibit, estop, bar or otherwise prevent him or her from doing so, including,
but not limited to, the imposition of civil money penalties.
 
21.  It is expressly and clearly understood that nothing herein shall preclude
any proceedings brought by the Regional Director to enforce the terms of this
ORDER, and that nothing herein constitutes, nor shall the Bank contend that it
constitutes, a waiver of any right, power, or authority of any other
representatives of the United States or agencies thereof, Department of Justice
or any other representatives of the Commonwealth of Pennsylvania or any other
agencies thereof, including any prosecutorial agency, to bring other actions
deemed appropriate.

 
Page 16 of 17     

--------------------------------------------------------------------------------

 
 
ORDER EFFECTIVE
 
22.  The effective date of this ORDER shall be immediately upon the date of
issuance.
 
23.  The provisions of this ORDER shall be binding upon the Bank, its directors,
officers, employees, agents, successors, assigns, and other
institution-affiliated parties of the Bank.
 
24.  The provisions of this ORDER shall remain effective and enforceable except
to the extent that, and until such time as, any provisions of this ORDER shall
have been modified by the FDIC.
 
Pursuant to delegated authority.
 
Dated: April 29, 2010.
 

 
/s/ Daniel E. Frye
 
Daniel E. Frye
 
Acting Regional Director
 
Division of Supervision and Consumer Protection
New York Regional Office
 
Federal Deposit Insurance Corporation




Page 17 of 17   


--------------------------------------------------------------------------------